

91 HR 472 IH: District of Columbia-Maryland Reunion Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 472IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Johnson of South Dakota (for himself, Mr. Pfluger, Mr. Rice of South Carolina, Mr. Gibbs, Mr. Fallon, and Mr. Baird) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce the size of the seat of the Government of the United States to the area comprised of the principal Federal monuments, the White House, the United States Capitol, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the United States Capitol, to provide for the retrocession of the remaining area of the District of Columbia to the State of Maryland, and for other purposes.1.Short titleThis Act may be cited as the District of Columbia-Maryland Reunion Act.2.FindingsCongress finds the following:(1)Article I, section 2, clause 1 of the United States Constitution states that the House of Representatives shall be composed of members chosen every second year by the people of the several states.. (2)The Founding Fathers did not consider the proposed district that would become Washington, DC, a State under the Constitution, as evidenced when Alexander Hamilton offered an amendment to the Constitution during the New York ratification to provide full congressional representation to Washington, DC, but the convention rejected the amendment on July 22, 1788.(3)Chief Justice Marshall held in Hepburn v. Ellzey in 1805 that the term states in Article I, section 2, clause 1 of the Constitution does not include Washington, DC, for representation purposes.(4)Seven Supreme Court Justices affirmed Chief Justice Marshall’s Hepburn reasoning in National Mut. Ins. Co. of Dist. of Col. v. Tidewater Transfer Co. in 1949. (5)A Democrat-controlled Congress in 1978 attempted to amend the Constitution to provide Washington, DC, with full congressional representation. The Committee on the Judiciary of the House of Representatives reported the resolution and stated that granting congressional representation to the District of Columbia as it is presently constituted would require a constitutional amendment, because statutory action alone will not suffice.(6)Amending the Constitution requires two-thirds approval by each house of Congress and ratification by three-fourths of the States. In 1978, there was success in obtaining a favorable vote from two-thirds of both the House and the Senate on a constitutional amendment to provide Washington, DC, with full congressional representation, but the requirement for ratification by three-fourths of the States could not be obtained.(7)An alternative to a potentially lengthy and difficult constitutional amendment process is ceding Washington, DC, back to Maryland, just as an area of 31 square miles that was originally ceded by Virginia was returned to that State by Federal legislation in 1847, thereby ensuring that the portion of Washington, DC, in Virginia would have Senate and House representation.(8) In 1847, there was a desire to allow the District of Columbia land on the west side of the Potomac River that was not being used by the Federal Government to have its own proper representation in Congress.(9)Obtaining the desired representation for this portion of Washington, DC, would have required a constitutional amendment unless the land were given back to Virginia.(10)Instead of trying to pass a constitutional amendment, Congress in 1847 legislatively ceded back to Virginia from the District of Columbia the non-Federal land composed of 31 square miles on the west side of the Potomac River.(11)Accordingly, the District of Columbia would clearly and constitutionally have 2 Senators and a Representative with full voting rights by ceding the District of Columbia to Maryland after Maryland’s acceptance of such retrocession, while maintaining the exclusive legislative authority and control of Congress over the National Capital Service Area in the District of Columbia.3.Retrocession of District of Columbia to Maryland(a)In generalUpon the issuance of a proclamation by the President under section 8 and except as provided in subsection (b), the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States is ceded and relinquished to the State of Maryland.(b)Continuation of Federal control over National Capital Service AreaNotwithstanding subsection (a), the National Capital Service Area described in section 5 shall not be ceded and relinquished to the State of Maryland and shall continue to serve as the permanent seat of the Government of the United States, and Congress shall continue to exercise exclusive legislative authority and control over such Area.4.Effect on judicial proceedings in District of Columbia(a)Continuation of suitsNo writ, action, indictment, cause, or proceeding pending in any court of the District of Columbia on the effective date of this Act shall abate as a result of the enactment of this Act, but shall be transferred and shall proceed within such appropriate court of the State of Maryland as established under the laws or constitution of the State of Maryland.(b)AppealsAn order or decision of any court of the District of Columbia for which no appeal has been filed as of the effective date of this Act shall be considered an order or decision of a court of the State of Maryland for purposes of appeal from and appellate review of such order or decision in an appropriate court of the State of Maryland.5.National Capital Service Area Described(a)In generalSubject to subsections (c), (d), and (e), upon the retrocession under section 3(a), the National Capital Service Area referred to in section 3(b) is comprised of the principal Federal monuments, the White House, the United States Capitol, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the United States Capitol (but shall not include the District Building), and is more particularly described as the territory located within the boundaries described in subsection (b).(b)General descriptionThe boundaries of the National Capital Service Area shall be as follows: Beginning at the intersection of the southern right-of-way of F Street NE and the eastern right-of-way of 2nd Street NE;(1)thence south along said eastern right-of-way of 2nd Street NE to its intersection with the northeastern right-of-way of Maryland Avenue NE;(2)thence southwest along said northeastern right-of-way of Maryland Avenue NE to its intersection with the northern right-of-way of Constitution Avenue NE;(3)thence west along said northern right-of-way of Constitution Avenue NE to its intersection with the eastern right-of-way of 1st Street NE;(4)thence south along said eastern right-of-way of 1st Street NE to its intersection with the southeastern right-of-way of Maryland Avenue NE;(5)thence northeast along said southeastern right-of-way of Maryland Avenue NE to its intersection with the eastern right-of-way of 2nd Street SE;(6)thence south along said eastern right-of-way of 2nd Street SE to the eastern right-of-way of 2nd Street SE;(7)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the northern property boundary of the property designated as Square 760 Lot 803;(8)thence east along said northern property boundary of Square 760 Lot 803 to its intersection with the western right-of-way of 3rd Street SE;(9)thence south along said western right-of-way of 3rd Street SE to its intersection with the northern right-of-way of Independence Avenue SE;(10)thence west along said northern right-of-way of Independence Avenue SE to its intersection with the northwestern right-of-way of Pennsylvania Avenue SE;(11)thence northwest along said northwestern right-of-way of Pennsylvania Avenue SE to its intersection with the eastern right-of-way of 2nd Street SE;(12)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the southern right-of-way of C Street SE;(13)thence west along said southern right-of-way of C Street SE to its intersection with the eastern right-of-way of 1st Street SE;(14)thence south along said eastern right-of-way of 1st Street SE to its intersection with the southern right-of-way of D Street SE;(15)thence west along said southern right-of-way of D Street SE to its intersection with the eastern right-of-way of South Capitol Street;(16)thence south along said eastern right-of-way of South Capitol Street to its intersection with the northwestern right-of-way of Canal Street SE;(17)thence southeast along said northwestern right-of-way of Canal Street SE to its intersection with the southern right-of-way of E Street SE;(18)thence east along said southern right-of-way of said E Street SE to its intersection with the western right-of-way of 1st Street SE;(19)thence south along said western right-of-way of 1st Street SE to its intersection with the southernmost corner of the property designated as Square 736S Lot 801;(20)thence west along a line extended due west from said corner of said property designated as Square 736S Lot 801 to its intersection with the southwestern right-of-way of New Jersey Avenue SE;(21)thence southeast along said southwestern right-of-way of New Jersey Avenue SE to its intersection with the northwestern right-of-way of Virginia Avenue SE;(22)thence northwest along said northwestern right-of-way of Virginia Avenue SE to its intersection with the western right-of-way of South Capitol Street;(23)thence north along said western right-of-way of South Capitol Street to its intersection with the southern right-of-way of E Street SW;(24)thence west along said southern right-of-way of E Street SW to its end;(25)thence west along a line extending said southern right-of-way of E Street SW westward to its intersection with the eastern right-of-way of 2nd Street SW;(26)thence north along said eastern right-of-way of 2nd Street SW to its intersection with the southwestern right-of-way of Virginia Avenue SW;(27)thence northwest along said southwestern right-of-way of Virginia Avenue SW to its intersection with the western right-of-way of 3rd Street SW;(28)thence north along said western right-of-way of 3rd Street SW to its intersection with the northern right-of-way of D Street SW;(29)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 4th Street SW;(30)thence north along said eastern right-of-way of 4th Street SW to its intersection with the northern right-of-way of C Street SW;(31)thence west along said northern right-of-way of C Street SW to its intersection with the eastern right-of-way of 6th Street SW;(32)thence north along said eastern right-of-way of 6th Street SW to its intersection with the northern right-of-way of Independence Avenue SW;(33)thence west along said northern right-of-way of Independence Avenue SW to its intersection with the western right-of-way of 12th Street SW;(34)thence south along said western right-of-way of 12th Street SW to its intersection with the northern right-of-way of D Street SW;(35)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 14th Street SW;(36)thence south along said eastern right-of-way of 14th Street SW to its intersection with the northeastern boundary of the Consolidated Rail Corporation railroad easement;(37)thence southwest along said northeastern boundary of the Consolidated Rail Corporation railroad easement to its intersection with the eastern shore of the Potomac River;(38)thence generally northwest along said eastern shore of the Potomac River to its intersection with a line extending westward the northern boundary of the property designated as Square 12 Lot 806;(39)thence east along said line extending westward the northern boundary of the property designated as Square 12 Lot 806 to the northern property boundary of the property designated as Square 12 Lot 806, and continuing east along said northern boundary of said property designated as Square 12 Lot 806 to its northeast corner;(40)thence east along a line extending east from said northeast corner of the property designated as Square 12 Lot 806 to its intersection with the western boundary of the property designated as Square 33 Lot 87;(41)thence south along said western boundary of the property designated as Square 33 Lot 87 to its intersection with the northwest corner of the property designated as Square 33 Lot 88;(42)thence counter-clockwise around the boundary of said property designated as Square 33 Lot 88 to its southeast corner, which is along the northern right-of-way of E Street NW;(43)thence east along said northern right-of-way of E Street NW to its intersection with the western right-of-way of 18th Street NW;(44)thence south along said western right-of-way of 18th Street NW to its intersection with the southwestern right-of-way of Virginia Avenue NW;(45)thence southeast along said southwestern right-of-way of Virginia Avenue NW to its intersection with the northern right-of-way of Constitution Avenue NW;(46)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the eastern right-of-way of 17th Street NW;(47)thence north along said eastern right-of-way of 17th Street NW to its intersection with the southern right-of-way of H Street NW;(48)thence east along said southern right-of-way of H Street NW to its intersection with the northwest corner of the property designated as Square 221 Lot 35;(49)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 35 to its southeast corner, which is along the boundary of the property designated as Square 221 Lot 37;(50)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 37 to its southwest corner, which it shares with the property designated as Square 221 Lot 818;(51)thence south along the boundary of said property designated as Square 221 Lot 818 to its southwest corner, which it shares with the property designated as Square 221 Lot 40;(52)thence south along the boundary of said property designated as Square 221 Lot 40 to its southwest corner;(53)thence east along the southern border of said property designated as Square 221 Lot 40 to its intersection with the northwest corner of the property designated as Square 221 Lot 820;(54)thence south along the western boundary of said property designated as Square 221 Lot 820 to its southwest corner, which it shares with the property designated as Square 221 Lot 39;(55)thence south along the western boundary of said property designated as Square 221 Lot 39 to its southwest corner, which is along the northern right-of-way of Pennsylvania Avenue NW;(56)thence east along said northern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 15th Street NW;(57)thence south along said western right-of-way of 15th Street NW to its intersection with a line extending northwest from the southern right-of-way of the portion of Pennsylvania Avenue NW north of Pershing Square;(58)thence southeast along said line extending the southern right-of-way of Pennsylvania Avenue NW to the southern right-of-way of Pennsylvania Avenue NW, and continuing southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 14th Street NW;(59)thence south along said western right-of-way of 14th Street NW to its intersection with a line extending west from the southern right-of-way of D Street NW;(60)thence east along said line extending west from the southern right-of-way of D Street NW to the southern right-of-way of D Street NW, and continuing east along said southern right-of-way of D Street NW to its intersection with the eastern right-of-way of 13½ Street NW;(61)thence north along said eastern right-of-way of 13½ Street NW to its intersection with the southern right-of-way of Pennsylvania Avenue NW;(62)thence east and southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 12th Street NW;(63)thence south along said western right-of-way of 12th Street NW to its intersection with a line extending to the west the southern boundary of the property designated as Square 324 Lot 809;(64)thence east along said line to the southwest corner of said property designated as Square 324 Lot 809, and continuing northeast along the southern boundary of said property designated as Square 324 Lot 809 to its eastern corner, which it shares with the property designated as Square 323 Lot 802;(65)thence east along the southern boundary of said property designated as Square 323 Lot 802 to its southeast corner, which it shares with the property designated as Square 324 Lot 808;(66)thence counter-clockwise around the boundary of said property designated as Square 324 Lot 808 to its northeastern corner, which is along the southern right-of-way of Pennsylvania Avenue NW;(67)thence southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the eastern right-of-way of 4th Street NW;(68)thence north along a line extending north from said eastern right-of-way of 4th Street NW to its intersection with the southern right-of-way of C Street NW;(69)thence east along said southern right-of-way of C Street NW to its intersection with the eastern right-of-way of 3rd Street NW;(70)thence north along said eastern right-of-way of 3rd Street NW to its intersection with the southern right-of-way of D Street NW;(71)thence east along said southern right-of-way of D Street NW to its intersection with the western right-of-way of 1st Street NW;(72)thence south along said western right-of-way of 1st Street NW to its intersection with the northern right-of-way of C Street NW;(73)thence west along said northern right-of-way of C Street NW to its intersection with the western right-of-way of 2nd Street NW;(74)thence south along said western right-of-way of 2nd Street NW to its intersection with the northern right-of-way of Constitution Avenue NW;(75)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW;(76)thence northeast along said northeastern right-of-way of Louisiana Avenue NW to its intersection with the southwestern right-of-way of New Jersey Avenue NW;(77)thence northwest along said southwestern right-of-way of New Jersey Avenue NW to its intersection with the northern right-of-way of D Street NW;(78)thence east along said northern right-of-way of D Street NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW;(79)thence northeast along said northwestern right-of-way of Louisiana Avenue NW to its intersection with the western right-of-way of North Capitol Street;(80)thence north along said western right-of-way of North Capitol Street to its intersection with the southwestern right-of-way of Massachusetts Avenue NW;(81)thence southeast along said southwestern right-of-way of Massachusetts Avenue NW to the southwestern right-of-way of Massachusetts Avenue NE;(82)thence southeast along said southwestern right-of-way of Massachusetts Avenue NE to the southern right-of-way of Columbus Circle NE;(83)thence counter-clockwise along said southern right-of-way of Columbus Circle NE to its intersection with the southern right-of way of F Street NE; and(84)thence east along said southern right-of-way of F Street NE to the point of beginning.(c)Streets and sidewalksThe Federal District shall include any street (and sidewalk thereof) that bounds the area described in subsection (b).(d)Metes and bounds surveyNot later than 180 days after the date of the enactment of this Act, the President (in consultation with the Chair of the National Capital Planning Commission) shall conduct a metes and bounds survey of the National Capital Service Area, as described in subsection (b).(e)Clarification of treatment of Frances Perkins BuildingThe entirety of the Frances Perkins Building, including any portion of the Building which is north of D Street Northwest, shall be included in the National Capital Service Area.6.Transition provisions relating to House of Representatives(a)Temporary increase in apportionment(1)In generalUntil the taking effect of the first reapportionment occurring after the effective date of this Act—(A)the individual serving as the Delegate to the House of Representatives from the District of Columbia shall serve as a member of the House of Representatives from the State of Maryland;(B)the State of Maryland shall be entitled to 1 additional Representative until the taking effect of such reapportionment; and(C)such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law.(2)Increase not counted against total number of membersThe temporary increase in the membership of the House of Representatives provided under paragraph (1) shall not operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (37 Stat. 13; 2 U.S.C. 2), nor shall such temporary increase affect the basis of reapportionment established by the Act of November 15, 1941 (55 Stat. 761; 2 U.S.C. 2a), for the 82nd Congress and each Congress thereafter.(b)Repeal of laws providing for delegate from the District of Columbia(1)In generalSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted.(2)Effective dateThe amendments made by this subsection shall take effect on the date on which the individual serving as the Delegate to the House of Representatives from the District of Columbia first serves as a member of the House of Representatives from the State of Maryland.7.Effect on other lawsNo law or regulation which is in force on the effective date of this Act shall be deemed amended or repealed by this Act except to the extent specifically provided in this Act, or to the extent that such law or regulation is inconsistent with this Act.8.Proclamation regarding acceptance of retrocession by Maryland(a)Proclamation by State of MarylandNot later than 30 days after the State of Maryland enacts legislation accepting the retrocession described in section 3(a), the President shall issue a proclamation announcing such acceptance and declaring that the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States has been ceded back to the State of Maryland.(b)Report by Congressional Budget Office on Economic Impact(1)In generalThe Director of the Congressional Budget Office shall prepare a report analyzing the anticipated economic impact on the State of Maryland of the State's acceptance of the retrocession described in section 3(a), including the anticipated effect on the budgets of the State government and local governments, and shall submit the report to Congress and the governor of Maryland.(2)Delay in enactment of legislationThe State of Maryland may not enact legislation accepting the retrocession described in section 3(a) until the expiration of the 1-year period which begins on the date the Director of the Congressional Budget Office submits the report prepared under paragraph (1) to the governor of Maryland.9.Effective dateThe provisions of this Act and the amendments made by this Act shall take effect on the date the President issues a proclamation under section 8 or the date of the ratification of an amendment to the Constitution of the United States repealing the twenty-third article of amendment to the Constitution, whichever comes later.